No. 97-355

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                             1997


STATE OF MONTANA,

                     Plaintiff and Respondent,

         v.
                                                          .1 "i   ~   .'

FREEMAN WILLIAM STANTON,                                              "'~ ~   n   q.~. '(i~     " Chief Justice J. A. Turnage delivered the Opinion of the Court.

       Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal

Operating Rules, the following decision shall not be cited as precedent and shall be published

by its filing as a public document with the Clerk of the Supreme Court and by a report of its

result to State Reporter Publishing Company and West Group.

       Freeman Stanton appeals, pro se, from the order of the Second Judicial District Court,

Silver Bow County, denying his motion to withdraw his guilty pleas to five felony offenses.

We affirm.

       We restate the issue Stanton raises on appeal as follows:

       Did the District Court abuse its discretion when it denied Stanton's motion to

withdraw his guilty pleas?

                                       BACKGROUND

       In 1982, Stanton was convicted, upon his pleas of guilty, of robbery, aggravated

kidnapping, sexual intercourse without consent, attempted deliberate homicide, and theft.

In 1997, he moved to withdraw his guilty pleas, alleging the State failed to follow a plea

agreement. The District Court denied Stanton's motion, concluding it was untimely and that

the plea was not given in exchange for dismissal of another charge. Stanton appeals.

                                         DISCUSSION

       This Court's standard in reviewing a district court's denial of a motion to withdraw

a guilty plea is whether the court abused its discretion. State v. Enoch (1994), 269 Mont. 8,

11, 887 P.2d 175, 177.

                                               2
       Three factors must be balanced when considering a criminal defendant's attempt to

withdraw a guilty plea: (1) the adequacy of the court's interrogation at the time the plea was

entered regarding the defendant's understanding of the consequences of the plea; (2) the

promptness with which the defendant attempted to withdraw the plea; and (3) the fact that

the plea was the result of a plea bargain in which the guilty plea was given in exchange for

dismissal of another charge. Enoch, 887 P.2d at 177.

       Stanton argues the State violated the terms of a plea agreement and, therefore, he

should be allowed to withdraw his guilty pleas. The State responds that no plea agreement

existed and that Stanton's motion was untimely.

       A review of the record supports the State's argument that there was no written plea

agreement. The District Court extensively interrogated Stanton at the time ofthe entry of his

guilty pleas and at sentencing. The court repeatedly asked Stanton ifhe wanted to withdraw

his guilty pleas. Stanton declined. Stanton stated that he understood and had signed an

acknowledgement and waiver of rights. We conclude the District Court's interrogation was

adequate.

       Stanton's motion to withdraw his guilty pleas was made over fourteen years after his

initial pleas of guilty. A motion to withdraw a guilty plea made more than a year after entry

of the plea is not timely. State v. La Tray (1986), 220 Mont. 358, 715 P.2d 52. We conclude

Stanton's motion was not timely.

       The acknowledgment and waiver form, signed by Stanton, states "none except no

death penalty non-dangerous" in the blank for the County Attorney's sentencing

                                              3
recommendation. At the hearing when Stanton pleaded guilty, the State explained it had no

problem with the acknowledgment and waiver form except for the non-dangerous notation.

The record demonstrates Stanton did not enter into a plea bargain with the State. He cannot

argue that the State failed to comply with the terms of a nonexistent plea agreement.

       The three factors which must be balanced when considering a criminal defendant's

attempt to withdraw a guilty plea all weigh in favor of the State. We hold the District Court

did not abuse its discretion by denying Stanton's motion to withdraw his guilty pleas.

       Affirmed.




                                                                Chief Justice


We concur:




  7          Justices




                                             4